Citation Nr: 0401489	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  02-06125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to an increase in a 20 percent rating for a low 
back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Regan, Counsel






REMAND

The veteran served on active duty from July 1955 to April 
1967.  This case comes to the Board of Veterans' Appeals 
(Board) from a July 2001 RO decision which denied an increase 
in a 20 percent rating for the veteran's service-connected 
low back disability (which includes postoperative residuals 
of a herniated L5-S1 disc).

In the judgment of the Board, the case must be remanded for 
due process reasons and also to further assist the veteran in 
developing evidence pertinent to his claim.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2003).  In 
August 2002, the veteran submitted, directly to the Board, 
some additional VA treatment records concerning his low back 
condition.  As he did not waive initial RO consideration of 
this evidence, the case must be returned to the RO for review 
of the evidence.  See Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003).  The last 
VA compensation examination was in June 2001, over two years 
ago, and the veteran maintains that his low back condition is 
worse than depicted by that examination.  The Board also 
notes that the rating criteria for back conditions was 
recently revised, effective in September 2003.  See 68 
Fed.Reg. 51454 (2003).  The last VA examination did not 
report all findings pertinent to rating the low back 
disability under the new rating criteria, and the RO has not 
had the opportunity to apply the new rating criteria.  Under 
the circumstances, as part of the duty to assist the veteran, 
updated treatment records should be obtained and a current VA 
examination should be provided.

In view of the foregoing, the case is remanded for the 
following action:

1.  The RO should obtain copies of all 
additional VA treatment records 
concerning the veteran's low back 
disability, dated during and since 2002, 
and not already in the claims folder.

2.  Thereafter the RO should have the 
veteran undergo a VA examination to 
determine the current severity of his low 
back disability (including postoperative 
degenerative disc disease of the 
lumbosacral spine).  The claims folder 
should be provided to and reviewed by the 
doctor.  All findings necessary for 
rating the low back disability under the 
latest rating criteria should be reported 
in detail.

3.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should review the claim 
for an increased rating for a low back 
disability.  This should take into 
account all evidence submitted since the 
statement of the case, and consideration 
should be given to the latest rating 
criteria concerning back conditions.  If 
the claim is denied, the RO should 
provide the veteran and his 
representative with a supplemental 
statement of the case, and give them an 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


